Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 1 of 16




          Third District Court of Appeal
                                   State of Florida

                             Opinion filed November 4, 2020.
             Not final until disposition of timely filed motion for rehearing.

                                   ________________

                                   No. 3D20-1512
                             Lower Tribunal No. 20-21883
                                ________________


                                Miami-Dade County,
                                        Appellant,

                                            vs.

                    Miami Gardens Square One, Inc., et al.,
                                       Appellees.


        An Appeal from a non-final order from the Circuit Court for Miami-Dade
   County, Beatrice Butchko, Judge.

         Abigail Price-Williams, Miami-Dade County Attorney, and David M. Murray
   and Lauren E. Morse and Angela F. Benjamin, Assistant County Attorneys, for
   appellant.

         Benjamin, Aaronson, Edinger & Patanzo, P.A., and Daniel R. Aaronson and
   James S. Benjamin (Fort Lauderdale) and Gary S. Edinger (Gainesville), for
   appellees.


   Before FERNANDEZ, HENDON and LOBREE, JJ.

         LOBREE, J.
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 2 of 16




         Miami-Dade County (the “County”) appeals from the trial court’s issuance of

   a temporary injunction preventing enforcement of curfew provisions in County

   Emergency Orders (“CO”) 27-20 and 30-20, as amended, against Miami Gardens

   Square One, Inc., d/b/a Tootsie’s Cabaret, and its employee Hal Bell, III

   (collectively “Tootsie’s”).   The temporary injunction was issued on Tootsie’s

   argument, in part, that the curfew was preempted by Florida Executive Order (“EO”)

   Number 20-244. Because Tootsie’s failed to show a substantial likelihood of

   prevailing on the merits of their preemption claim, we reverse.1

         Background Facts and Procedural History

         In March 2020, the Governor declared a state of emergency due to the spread

   and harmful effects of the novel coronavirus known as COVID-19. In response to

   a spike in transmissions, in July the County enacted a series of emergency measures

   through CO 26-20, 27-20, and 28-20, including a late-night curfew, as well as the

   complete shutdown of non-essential businesses, including bars and entertainment

   venues. In September, after a decline in transmission and as part of his three-phase

   plan for the economic recovery of the state, the Governor issued EO 20-244,

   announcing the beginning of phase three. Notably, this order’s section two forbade

   local government from enacting COVID-19 emergency measures that “prevent[ed]



   1
    We decline to address the other issues raised by the parties, which were not reached
   by the trial court.


                                            2
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 3 of 16




   an individual from working or from operating a business.” For its part, and partly

   in response to EO 20-244, the County then issued CO 30-20, wherein it now

   “permitted” “[e]very retail and commercial establishment” to “open, and remain

   open,” subject to the requirements specified therein. One of the measures kept in

   place by CO 30-20, however, was the curfew enacted by CO 27-20, currently

   running from 12:00 a.m. to 6:00 a.m. and allowing for specified exceptions. CO 30-

   20 provided that the County curfew was preserved because COVID-19

   transmissions continued and remained more likely in the context of late-night

   gatherings.

         On October 9, 2020, Tootsie’s filed the underlying suit, raising among several

   causes of action the claim that EO 20-244 preempted provisions in CO 27-20 and

   CO 30-20, including the curfew. On October 15, the trial court held a two-hour,

   non-evidentiary hearing on Tootsie’s motion for a temporary injunction targeting

   the curfew. The following day, the trial court granted the injunction and enjoined

   the County from enforcing its curfew against Tootsie’s. The County appealed. The

   temporary injunction order was automatically stayed under Florida Rule of

   Appellate Procedure 9.310(b)(2). But then the trial court granted Tootsie’s request

   to vacate the stay. In a previous order, we reinstated the stay in response to the

   County’s motion. We now address the merits of the County’s appeal.




                                            3
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 4 of 16




         Standard of Review

         “The standard of review of trial court orders on requests for temporary

   injunctions is a hybrid. To the extent the trial court’s order is based on factual

   findings, we will not reverse unless the trial court abused its discretion; however,

   any legal conclusions are subject to de novo review.” Quirch Foods LLC v. Broce,

   No. 3D20-842, 2020 WL 6053263, at *6 (Fla. 3d DCA Oct. 14, 2020) (quoting Fla.

   High Sch. Athletic Ass’n v. Rosenberg, 117 So. 3d 825, 826 (Fla. 4th DCA 2013)).

         Analysis

         “To obtain an injunction, the moving party must show ‘(1) a substantial

   likelihood of success on the merits, (2) the likelihood of irreparable harm absent the

   entry of an injunction, (3) a lack of an adequate remedy at law, and (4) that injunctive

   relief will serve the public interest.’” DeSantis v. Fla. Educ. Ass’n, No. 1D20-2470,

   2020 WL 5988207, at *4 (Fla. 1st DCA Oct. 9, 2020) (quoting State, Dep’t of Health

   v. Bayfront HMA Med. Ctr., LLC, 236 So. 3d 466, 472 (Fla. 1st DCA 2018)); City

   of Miami v. AIRBNB, Inc., 260 So. 3d 478, 481 (Fla. 3d DCA 2018). Tootsie’s

   argues, and the trial court found, that they showed a substantial likelihood of

   prevailing on the merits of their preemption claim because EO 20-244 expressly

   forbids the County from enacting curfews. Alternatively, Tootsie’s contends that

   this order impliedly preempts or conflicts with CO 27-20 and CO 30-20.




                                              4
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 5 of 16




         A preemption challenge is a facial attack on the constitutionality of a legal

   enactment. Club Madonna, Inc. v. City of Miami Beach, 924 F.3d 1370, 1380 (11th

   Cir. 2019). A facial constitutional challenge considers only the text of the law, not

   its application to a particular set of circumstances. Fraternal Order of Police, Miami

   Lodge 20 v. City of Miami, 243 So. 3d 894, 897 (Fla. 2018). To succeed, “the

   challenger must demonstrate that no set of circumstances exists in which the [law]

   can be constitutionally valid.” Id. The difficulty of this task is well recognized.

   Ricketts v. Village of Miami Shores, 232 So. 3d 1095, 1098 (Fla. 3d DCA 2017).

          “[T]here are two ways that a county ordinance [or order] can be inconsistent

   with state law and therefore unconstitutional.” Phantom of Brevard, Inc. v. Brevard

   County, 3 So. 3d 309, 314 (Fla. 2008). “First, a county cannot legislate in a field if

   the subject area has been preempted to the State.” Id. “Second, in a field where both

   the State and local government can legislate concurrently, a county cannot enact an

   ordinance [or order] that directly conflicts with a state statute [or order].” Id. Thus,

   preemption may be either express or implied. Miami-Dade County v. Dade Cty.

   Police Benevolent Ass’n, 154 So. 3d 373, 379 (Fla. 3d DCA 2014) (citing Sarasota

   All. for Fair Elections, Inc. v. Browning, 28 So. 3d 880, 886 (Fla. 2010)).

         Express Preemption

         “Preemption of local ordinances [or orders] by state law may, of course, be

   accomplished by express preemption—that is, by a . . . provision stating that a



                                              5
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 6 of 16




   particular subject is preempted by state law or that local ordinances [or orders] on a

   particular subject are precluded.” Fla. Retail Fed’n, Inc. v. City of Coral Gables, 282

   So. 3d 889, 896 n.12 (Fla. 3d DCA 2019) (quoting Masone v. City of Aventura, 147

   So. 3d 492, 495 (Fla. 2014)). “Express preemption requires a specific legislative

   statement; it cannot be implied or inferred.” Browning , 28 So. 3d at 886. “Express

   preemption of a field . . . must be accomplished by clear language stating that intent.”

   Id.

         Preemption analysis is a matter of textual or statutory interpretation. Thus,

   we must begin our analysis with “the actual language used in the [order] because

   [the Governor’s] intent is determined first and foremost from the . . . text.” Williams

   v. State, 186 So. 3d 989, 991 (Fla. 2016) (quoting Raymond James Fin. Servs., Inc.

   v. Phillips, 126 So. 3d 186, 190 (Fla. 2013)). The language in EO 20-244 relied on

   by Tootsie’s reads as follows:

                Section 2.    Right to Work and Operate a Business

                No COVID-19 emergency ordinance may prevent an
                individual from working or from operating a business.
                This preemption is consistent with Executive Order 20-92.

   (emphasis added). The curfew provision at issue in CO 27-20, Amendment Number

   3, relevantly reads:

                WHEREAS, a curfew is necessary to safeguard life and
                health, as parties and gatherings late at night have the
                potential to spread COVID-19 . . . .



                                              6
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 7 of 16




               1.      Commencing on October 12, 2020 at 12:01 a.m., a
               curfew is hereby imposed for all of Miami-Dade County .
               . . effective from 12:00 a.m. each night through 6:00 a.m.
               the next morning . . . During the period of such curfew, no
               person shall make use of any street or sidewalk for any
               purpose, except police, first responder, medical, health
               care, media, and utility personnel. In addition, the curfew
               shall not apply to [the following] persons . . . .

   The curfew provision in CO 30-20, Amendment Number 1, adds:

               3. c. Restaurants and other food service establishments
               with seating for more than eight people shall close for on-
               premises dining between the start of the curfew as
               determined in Emergency Order 27-20 and 6:00 am the
               next morning. Notwithstanding the foregoing, such
               establishments may operate their kitchens for the purpose
               of providing delivery services, pick-up or take out
               services. Employees, janitorial personnel, contractors and
               delivery personnel shall be allowed access to such
               establishments at all times. All other businesses and
               establishments, except for those exempted from the
               curfew, shall abide by the curfew.

   We first note that EO 20-244 does not expressly address curfews or emergency

   COVID-19 measures in general. Instead, the order states that, among the COVID-

   19 emergency measures that local governments may enact, none may “prevent an

   individual from working or from operating a business.”

         Tootsie’s is correct that the provision’s prohibition intends to be preemptive.

   However, the narrow issue here is whether the County’s curfew falls within the

   realm of emergency measures forbidden. Because the class of measures forbidden

   are those that “prevent an individual from working or from operating a business,”



                                            7
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 8 of 16




   we find the meaning of “prevent” dispositive. Unless this is what the curfew at issue

   does, the meanings of “working” and “operating” play no significant role in our

   analysis. Cf. De Soleil S. Beach Residential Condo. Ass’n, Inc. v. De Soleil S. Beach

   Ass’n, Inc., 45 Fla. L. Weekly D115, D115 (Fla. 3d DCA Jan. 15, 2020) (where

   clause authorized suit for collection of assessments, meaning of “collection,” not

   “assessments,” was dispositive).

         “[T]his Court looks first to the plain and obvious meaning of the statute’s text,

   which a court may discern from a dictionary.” W. Fla. Reg’l Med. Ctr., Inc. v. See,

   79 So. 3d 1, 9 (Fla. 2012). “In determining the ‘plain and obvious’ meaning of an

   overall [law], it is not always sufficient to examine only the first definition of the

   individual statutory words in the dictionary.” State v. Brigham, 694 So. 2d 793, 797

   (Fla. 2d DCA 1997). To “prevent” is defined as “[t]o keep from happening,” to

   “impede,” and altogether “stopping . . . an action.” Prevent, American Heritage

   Dictionary (2d ed. 1985). Tootsie’s argues that, since a curfew stops and impedes

   business operations involving serving the pubic while it is in effect, it is a measure

   preventive of work and operations under the order. This position is supported by the

   secondary meanings of “prevent.” Id. (also defining “to prevent” as “[t]o present an

   obstacle” or merely “hindering an action”). The County responds that “[a] restaurant

   that is prevented from operating is one that is closed at all hours,” not one allowed

   to operate but that may be economically affected by a temporary curfew. Because



                                             8
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 9 of 16




   the dispositive word here is “susceptible to more than one interpretation” and

   “reasonable persons can find different meanings in [it],” State v. Huggins, 802 So.

   2d 276, 277 (Fla. 2001), we find section two of EO 20-244 to be ambiguous.2

         “If . . . an ambiguity exists,” courts “should look to the rules of statutory

   construction.” See, 79 So. 3d at 9. A primary textual canon requires us to consider

   the entirety of the written enactment, including its prefatory components. Great Am.

   Indem. Co. v. Williams, 85 So. 2d 619, 623 (Fla. 1956) (whole text canon); Dep’t of

   State v. Fla. Greyhound Ass’n, Inc., 253 So. 3d 513, 521 (Fla. 2018) (prefatory

   materials canon). The parties agree that the executive order’s preamble is important

   in construing section two. EO 20-244 relevantly reads:

                WHEREAS, the State of Florida has suffered economic
                harm as a result of COVID-19-related closures
                exacerbating the impacts of the State of Emergency, and
                Floridians should not be prohibited by local governments
                from working or operating a business.

   (emphasis in italics added). The first of the two conjoined clauses suggests that the

   kind of “prevention” of work or operations forbidden by the order is one which



   2
     Ambiguity is often inherent to the word “prevent” in various contexts. See, e.g.,
   State v. Lam, 29 P.3d 1206, 1209-10 (Or. Ct. App. 2001) (meanings of “to hold or
   keep back” and “an insurmountable obstacle or impediment” conflicted with that of
   “[to] forestall, which means ‘to intercept or stop something in its course’”); Am.
   Innotek, Inc. v. United States, 126 Fed. Cl. 468, 477 (U.S. Ct. Fed. Claims 2016)
   (discussing how competing meanings of “prevent” as either absolutely stopping
   something from happening, or merely reducing it while taking place, created
   ambiguity).


                                            9
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 10 of 16




    results in business closures, while the second clause further explains that the closures

    in mind are those specifically resulting from local government’s prohibitions of

    work or business operations. Cf. State v. Lauriston, 295 So. 3d 281, 284 (Fla. 4th

    DCA 2020) (nearest reasonable referent canon).

          While the potential opposite meanings of “closure” reproduce the same

    ambiguity of the word “prevent,” see Closure, American Heritage Dictionary (2d ed.

    1985) (“[t]he act of closing or the condition of being closed”), the ordinary meaning

    of “to prohibit” is unambiguously “to forbid by authority.” Prohibit, American

    Heritage Dictionary (2d ed. 1985); see also 730 Bienville Partners, Ltd. v. Assurance

    Co. of Am., 67 F. App’x 248, 248 (5th Cir. 2003) (“to prohibit” means “to forbid by

    authority,” not more broadly to “hinder”); Kean, Miller, Hawthorne, D’Armond,

    McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770, 2007 WL

    2489711, *6 (M.D. La. Aug. 29, 2007) (“‘Prohibited,’ . . . means more than mere

    hampering or limitation, it means to ‘formally forbid’ or ‘prevent.’”). The preamble,

    therefore, suggests that what the Governor meant by emergency measures that

    “prevent an individual from working or from operating a business” under section

    two were enactments of law that expressly prohibited and altogether closed

    businesses down.

          This reading is supported by the prior executive orders that EO 20-244

    expressly superseded, which provide further context for section two. See Fla. Dep’t



                                              10
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 11 of 16




    of Env’t Prot. v. ContractPoint Fla. Parks, LLC, 986 So. 2d 1260, 1265 (Fla. 2008)

    (texts are to be read in context). EO 20-123, for example, required the reopening of

    certain types of business not yet open, including gyms, museums, and sports venues.

    Specifically, the order authorized professional sports venues to host events,

    expressly preempting any local rule “prohibiting a professional sports team

    conducting, or the operations of the venue from hosting, those sports activities. . . .”

    (emphasis added). Since EO 20-244, initiating phase three of the Governor’s

    recovery plan, follows EO 20-123 in tandem and purports to use identical language,

    we must construe them in harmony. See R.N. v. State, 257 So. 3d 507, 510 (Fla. 4th

    DCA 2018) (presumption of consistent usage canon).

          Because EO 20-244 aims to preempt only those COVID-19 emergency

    measures enacted by local government that “prevent an individual from working or

    from operating a business” by prohibiting either or shutting down a business

    altogether, the County’s curfew, which concededly allows Tootsie’s to operate from

    six a.m. to midnight daily, does not fall within this express limitation. 3 Compare


    3
      Tootsie’s interpretation is particularly inconsistent. On the one hand, they propose
    that although EO 20-244 takes away the power of all local government from enacting
    any COVID-19 emergency measures (except with regard to restaurant occupancy),
    it nevertheless allows local government to regulate businesses with regard to the use
    of masks and social distancing. On the other hand, while recognizing that their
    challenge is a facial one where individualized circumstances are irrelevant, Tootsie’s
    nevertheless relies on the alleged unique effects of the curfew on their employees
    and business model when arguing whether their work or business operations are
    being “prevented.” Because “part[ies] taking . . . inconsistent positions will not be

                                              11
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 12 of 16




    Curfew, American Heritage Dictionary (2d ed. 1985) (“An order . . . enjoining

    specified classes of the population to retire from the streets at a prescribed hour”),

    with Moratorium, American Heritage Dictionary (2d ed. 1985) (“A suspension of

    action”); see also Curfew, Ballentine’s Law Dictionary (3d ed. 1969) (“A fixed point

    of time in the evening, after which persons not having duties to perform on the

    streets, particularly children, shall not be abroad.”). Had the Governor meant to

    preempt local governments from imposing curfews, he could have said so.

    Accordingly, Tootsie’s failed to show that section two of EO 20-244 clearly and

    expressly preempted the County’s curfew.

          Implied Preemption or Conflict

          Alternatively, Tootsie’s argues that EO 20-244, issued pursuant to Chapter

    252, Florida Statutes (2020), impliedly preempted “the entire field of regulation” of

    COVID-19 emergency measures, precluding all counties and municipalities from

    “address[ing] the COVID pandemic as each saw fit” and preempting “all such local

    orders.” “Implied preemption should be found to exist only in cases where the

    legislative scheme is so pervasive as to evidence an intent to preempt the particular

    area, and where strong public policy reasons exist for finding such an area to be



    allowed to have [their] cake and eat it too,’” State Farm Mut. Auto. Ins. Co. v.
    Smalley Transp. Co., 696 So. 2d 522, 523 (Fla. 3d DCA 1997) (quoting Salcedo v.
    Asociacion Cubana, Inc., 368 So. 2d 1337, 1339 (Fla. 3d DCA 1979)), these
    inconsistencies are fatal to their position.

                                             12
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 13 of 16




    preempted by the Legislature.” See GLA & Assocs., Inc. v. City of Boca Raton, 855

    So. 2d 278, 282 (Fla. 4th DCA 2003) (quoting Tallahassee Mem’l Reg’l Med. Ctr.,

    Inc. v. Tallahassee Med. Ctr., Inc., 681 So. 2d 826, 831 (Fla. 1st DCA 1996))

    (emphasis added). Generally, “an interpretation of state statutes [or orders] which

    would impede the ability of local government to protect the health and welfare of its

    citizens should be rejected unless the Legislature [or Governor] has clearly

    expressed the intent to limit or constrain local government action.” M & H Profit,

    Inc. v. City of Panama City, 28 So. 3d 71, 77 (Fla. 1st DCA 2009) (emphasis added).

          “[U]nder article VIII, section 1(g) of the Florida Constitution, chartered

    counties have the broad authority to ‘enact county ordinances not inconsistent with

    general law.’” Dade Cty. Police Benevolent Ass’n, 154 So. 3d at 378. Chapter 252,

    from which the Governor’s own enumerated and delegated emergency powers

    derive, see Abramson v. DeSantis, No. SC20-646, 2020 WL 3464376, at *1 (Fla.

    June 25, 2020), equally “confer[s] upon . . . the governing body of each political

    subdivision of the state the emergency powers provided herein.” § 252.32(1)(b), Fla.

    Stat. (2020); see also § 252.38(1), Fla. Stat. (2020) (“Safeguarding the life and

    property of its citizens is an innate responsibility of the governing body of each

    political subdivision of the state.”). 4 Thus, counties and municipalities are ordinarily


    4
     See also Art. VIII, §6 (a) and (e), n. 3, Fla. Const., retaining Art. VIII, § 11(1)(b),
    Fla. Const. (1885) (Miami-Dade County, pursuant to home rule charter, “may pass
    ordinances relating to the affairs, property and government of Dade County and

                                               13
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 14 of 16




    understood to have police powers that include the enactment of curfews. See Mun.

    Court, City of Ft. Lauderdale v. Patrick, 254 So. 2d 193, 195 (Fla. 1971) (placing

    limitations on their delegation to mayor). Accordingly, “[i]mplied constraints within

    these particular areas should be even more carefully scrutinized.” M & H Profit, Inc.,

    28 So. 3d at 77.

          Nothing in the language of EO 20-244’s section two suggests that the

    Governor has preempted the entire field of COVID-19 emergency measures. Its

    plain language preempts only one class of local COVID-19 emergency measures

    (i.e., those that “prevent an individual from working or from operating a business”),

    leaving intact the authority to enact other such measures. Neither does the rest of

    EO 20-244, including sections three and four, show an intent to preempt the field,

    but instead to impose restrictions on the existing power of local governments to

    enact COVID-19 emergency measures in the context of restaurant occupancy

    limitations and the collection of fines.

          Additionally, as in Dade County Police Benevolent Ass’n, 154 So. 3d at 380,

    “we agree that ‘[i]t generally serves no useful public policy to prohibit local

    government from deciding local issues.’” (quoting Browning, 28 So. 3d at 887).



    provide suitable penalties for the violation thereof; . . . , and to do everything
    necessary to carry on a central metropolitan government in Dade County.”); Art. 1,
    § 1.01 (A) 22 & 23, Miami-Dade County Home Rule Charter; § 8B-7(2)(e) and (f),
    Miami-Dade County Code.

                                               14
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 15 of 16




    This is particularly obvious where no useful public policy is advanced by construing

    the executive order’s narrow language as precluding all local government from

    enacting any further emergency measures in discharging its innate responsibility of

    safeguarding the life and property of its citizens during the sort of natural emergency

    contemplated by chapter 252. See Abramson, 2020 WL 3464376, at *1; cf. Dade

    Cty. Police Benevolent Ass’n, 154 So. 3d at 380 (concluding legislature did not

    clearly preempt local regulation “so as to invoke the ‘severely and strongly

    disfavored doctrine of implied preemption’”) (quoting Exile v. Miami-Dade County,

    35 So. 3d 118, 119 (Fla. 3d DCA 2010)). Constrained by the text and legal

    authorities under consideration, it is not our function to address the wisdom of either

    the state or local government’s emergency measures at issue here. See Fla. Educ.

    Ass’n, 2020 WL 5988207, at *6 (“Nor can the court determine whether the Governor

    . . . , through [his] delegated emergency authority, met the executive’s statutory

    obligation to address the natural emergency presented by the pandemic.”). Neither

    do we find conflict between EO 20-244 and COs 27-20 and 30-20, as amended.

    Dade Cty. Police Benevolent Ass’n, 154 So. 3d at 380 (“[A] conflict between an

    ordinance and statute will not be found where the ordinance and the statute can

    coexist such that compliance with one does not require violation of the other.”).




                                              15
Case 0:20-cv-62166-AHS Document 26-1 Entered on FLSD Docket 11/19/2020 Page 16 of 16




          Conclusion

          “A plaintiff can show a substantial likelihood of success ‘if good reasons for

    anticipating that result are demonstrated. It is not enough that a merely colorable

    claim is advanced.’” Fla. Educ. Ass’n, 2020 WL 5988207, at *4 (quoting City of

    Jacksonville v. Naegele Outdoor Advert. Co., 634 So. 2d 750, 753 (Fla. 1st DCA

    1994)). EO 20-244 does not expressly preempt curfews by local government.

    Neither implied preemption nor conflict precluded the County’s curfew orders.

    Accordingly, Tootsie’s failed to meet their burden to show a likelihood of success

    on the merits of their preemption claim. For these reasons, we reverse the order of

    the trial court and vacate the temporary injunction entered against the County.

          Reversed and Vacated.




                                             16
